DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species IV in the reply filed on 7/18/2022 is acknowledged.  The traversal is on the ground(s) that the subject matter identified in the previous office action as Species III is disclosed in figure 18.  This is found to be persuasive.
Claims 3, 4 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/18/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, 11-13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US PG Pub 2020/0013753, hereinafter Kim).
Regarding claim 1, figure 7B of Kim discloses a semiconductor package comprising:
a first semiconductor chip (200a) configured to include a first semiconductor device, a first semiconductor substrate, a plurality of through electrodes (210) penetrating the first semiconductor substrate, and a plurality of first chip connection pads (222) arranged on an upper surface of the first semiconductor substrate;
a plurality of second semiconductor chips (300) sequentially stacked on an upper surface of the first semiconductor chip and configured to each include a second semiconductor substrate, a second semiconductor device controlled by the first semiconductor chip (¶ 56), and a plurality of second chip connection pads (312-332) arranged on an upper surface of the second semiconductor substrate;
a plurality of bonding wires (315-335) configured to connect the plurality of first chip connection pads to the plurality of second chip connection pads;
a molding layer (400) configured to surround the plurality of second semiconductor chips and the plurality of bonding wires; and
a plurality of external connection terminals (150) arranged on a lower surface of the first semiconductor chip.
Regarding claim 5, figure 7B of Kim discloses at least a portion of the plurality of second semiconductor chips (300)protrudes outward from the first semiconductor chip (200a) to overhang the first semiconductor chip.
Regarding claim 6, figure 7B of Kim discloses a redistribution structure (100)arranged between the first semiconductor chip (200a) and the plurality of external connection terminals (150) and configured to include a redistribution insulating layer and a redistribution conductive structure (¶ 31),
wherein the plurality of external connection terminals are attached to a lower surface of the redistribution structure, and
wherein the molding layer (400) is arranged on the first semiconductor chip to cover an upper surface of the redistribution structure and to surround the first semiconductor chip, the plurality of second semiconductor chips, and the plurality of bonding wires, and a horizontal width of the molding layer is the same as a horizontal width of the redistribution structure.
Regarding claim 7, figure 7B of Kim discloses a supporter (500) arranged on the redistribution structure to be spaced apart from the first semiconductor chip (200a) and configured to include an upper surface at the same vertical level as the upper surface of the first semiconductor substrate,
wherein the plurality of second semiconductor chips are stacked over the first semiconductor chip and the supporter.
Regarding claim 8, figure 7B of Kim discloses the plurality of second semiconductor chips are dynamic random access memory (DRAM) chips having DRAM devices, and the first semiconductor chip is a logic semiconductor chip including a circuit for controlling the DRAM devices of the plurality of second semiconductor chips (¶ 56).
Regarding claim 11, figure 7B of Kim discloses each of the plurality of second semiconductor chips is electrically connected to the first semiconductor chip through different bonding wires among the plurality of bonding wires, and
wherein the plurality of bonding wires directly connect a plurality of second chip connection pads of each of the plurality of second semiconductor chips corresponding to each other to a plurality of rear pads of the first semiconductor chip.
Regarding claim 12, figure 7B of Kim discloses the plurality of second semiconductor chips (300) each include a die adhesive film (341) attached to a lower surface thereof and are sequentially stacked on the first semiconductor chip to overlap each other in a vertical direction, and wherein one end of each of the plurality of bonding wires connected to the plurality of second chip connection pads of the second semiconductor chips other than an uppermost second semiconductor chip among the plurality of second semiconductor chips is buried in the die adhesive film.
Regarding claim 13, figure 7B of Kim discloses the entire claimed invention as noted in the above rejections.
Regarding claim 18, figure 7B of Kim discloses some portions of the plurality of second semiconductor chips are sequentially stacked on the upper surface of the first semiconductor chip so that edges are aligned with each other in a vertical direction, and
wherein other portions of the plurality of second semiconductor chips are spaced apart from the some portions of the plurality of second semiconductor chips and sequentially stacked on the upper surface of the first semiconductor chip so that edges are aligned in the vertical direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claims 9, 10 and 17, Kim does not explicitly disclose a width of a data bus of each of the plurality of second semiconductor chips is 16 to 64 bits, and wherein a width of a data bus of the semiconductor package is 16 to 256 bits, and
the first semiconductor device includes a serializer-deserializer (SerDes) circuit for reducing a number of branches connected to data pads of the plurality of second chip connection pads.
However, the claimed types of data bus widths and SerDes circuit are well known in the art and it would have been obvious to include them in the device depending on design constraints and the desired functionality of the memory device.
Regarding claims 1 and 20, Kim as noted in the above rejections discloses the entire claimed invention but does not disclose the details of the redistribution structure to include a redistribution insulating layer, a plurality of redistribution line patterns arranged on at least one of an upper surface and a lower surface of the redistribution insulating layer, and a plurality of redistribution vias which penetrate the redistribution insulating layer to be respectively connected and in contact with some of the plurality of redistribution line patterns and which increasingly extend from a lower side to an upper side of each of the redistribution vias.
However, such structure is common and well known for redistribution structures and it would have been obvious to form the redistribution structure as claimed for the purpose of providing input/output signals to the device.

Allowable Subject Matter
Claims 2, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773. The examiner can normally be reached Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-HSI D SUN/Primary Examiner, Art Unit 2895